United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2795
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Kevin Gene Schimerowski

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                            Submitted: April 10, 2019
                              Filed: April 15, 2019
                                  [Unpublished]
                                  ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Kevin Schimerowski, who pleaded guilty pursuant to a Federal Rule of
Criminal Procedure 11(c)(1)(C) plea agreement and was sentenced in accordance with
that plea agreement, appeals after the district court1 denied his motion for a sentence
reduction under 18 U.S.C. § 3582(c)(2). His motion was based on Amendment 782
to the Sentencing Guidelines, and relied on Hughes v. United States, 138 S. Ct. 1765
(2018) (clarifying that Rule 11(c)(1)(C) plea agreements do not foreclose eligibility
for § 3582(c)(2) relief based on retroactively lowered Guidelines ranges).
Schimerowski’s appointed counsel has filed a brief suggesting that the district court
abused its discretion in denying a sentence reduction. Counsel has also moved for
leave to withdraw.

       We conclude that the district court did not abuse its discretion in denying
Schimerowski a sentence reduction under section 3582(c)(2). The district court
concluded that it would have imposed the same prison term, even without the
Rule 11(c)(1)(C) plea agreement, in light of Schimerowski’s extensive criminal
history, as well as other 18 U.S.C. § 3553(a) factors. See Hughes, 138 S. Ct. at 1778
(if district court concludes that it would have imposed same sentence even if
defendant had been subject to lower Guidelines range, then court retains discretion
to deny relief under § 3582(c)(2)); cf. United States v. Burrell, 622 F.3d 961, 964 (8th
Cir. 2010) (district court is not required to give lengthy explanation of § 3553(a)
factors in § 3582(c)(2) proceeding, but must give some explanation for its decision).
Accordingly, we affirm. In addition, we grant counsel’s motion to withdraw.
                        ______________________________




      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, now retired.

                                          -2-